Hill, C. J.
1. Where the accused is charged with a violation of section 444 of the Penal Code, the intoxicating character of the liquor furnished to the minor, although called “grape juice” by the accused, is sufficiently shown by the testimony of the minor, that “he drank two quarts of the stuff, and it made him drunk.”
2. Whether one charged with furnishing spirituous and intoxicating liquors to a named minor exercised due diligence to find out the age of the minor, before furnishing him the liquor, and was honestly mistaken, is to be determined by the jury. Stern v. State, 53 Ga. 229 (21 Am. R. 266).
3. The evidence in support of the verdict is weak, but the jury and the trial judge thought it sufficient, and this court can not interfere.

Judgment affirmed.

Argued June 9,
Decided June 18, 1908.
Blalock & Culpepper, for plaintiff in error.
O. H. B. Bloodworth, solicitor-general, O. H. B. Bloodworth Jr., contra.